Citation Nr: 1759157	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability; and if so, whether the criteria for service connection are met.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1985 to January 1988 and from January 1991 to October 1991.  During his periods of service, the Veteran earned the National Defense Service Medal, Army Service Ribbon, Overseas Service Ribbon, Sharpshooter Badge (Rifle M-16), Southeast Asia Service Medal w/1st Bronze Service Star, Marksmanship Badge (.45 Cal Pistol), and Expert Badge (Hand Grenade).

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Veteran's claim for service connection for a right knee disability was denied in a February 2008 rating decision.  The RO determined the Veteran's available service records contained no evidence of a right knee disability.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The February 2008 decision thereby became final. 

Subsequent to the February 2008 rating decision, the Veteran testified at his May 2017 Board hearing that he was diagnosed with a right knee condition in service and had been receiving treatment since that time.  This lay evidence satisfies the low threshold requirement for new and material evidence and the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).  


FINDINGS OF FACT

1.  In a February 2008 rating decision, the RO denied the Veteran's claim for service connection for a right knee disability on the basis that the evidence did not show a diagnosis for a right knee disability in service; the Veteran did not appeal this decision or submit new evidence within one year of the denial. 

2.  Evidence received since the February 2008 rating decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran's right knee disability was incurred in service.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee disability has been submitted; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to a present disability, a review of the Veteran's post-service treatment records reflects that the Veteran has a current diagnosis of patellofemoral syndrome in the right knee.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

A review of the Veteran's service treatment records shows complaints of pain in both knees in February 1985, for which the Veteran as diagnosed with patellofemoral syndrome and iliotibial band syndrome.  As such, the second element of service-connection is met.  See Shedden, supra.

As to the third element of service connection, medical evidence must establish a nexus between the current disorder and the in-service disease or injury.  

In December 2012, the Veteran appeared for a VA knee examination.  The examiner diagnosed patellofemoral syndrome.  

The Veteran testified during a videoconference hearing in May 2017.  He contended that his knee disability began in basic training as a result of the constant marching and running.  

The Veteran appeared for another VA knee examination in August 2017.  The Veteran reported that his right knee made clicking and popping sounds.  He further reported mild, achy pain and limited range of motion.  The examiner noted diagnoses of patellofemoral pain syndrome and degenerative joint disease of the right knee.  The examiner opined that the Veteran's right patellofemoral syndrome was at least as likely as not due to service.  

In October 2017, the Veteran submitted private treatment records from Greater Michigan Orthopaedics & Sports Medicine.  Dr. J. R. diagnosed lateral chondromalacia of the anterior lateral femoral condyle.  The examiner noted that the Veteran had a history of knee pain in service and opined that it was more likely than not that the Veteran's knee pain was manifesting itself in the lateral femoral condyle region by an osteochondral injury.  Upon review of the Veteran's records, the examiner further opined that it appeared he had patellofemoral chondromalacia at the time of service, which was more likely than not to manifest itself as an osteochondral lesion of the lateral femoral condyle.

The medical and lay evidence of record also includes VA and private treatment records and the Veteran's own statements, particularly his May 2017 hearing testimony.  This evidence is consistent with the VA and private examinations of record.

In light of the positive nexus opinions and lack of adequate contradictory evidence, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's right knee disability is related to his military service.  38 C.F.R. §§ 3.303, 3.310 (2017).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a right knee disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

1.  As new and material evidence sufficient to reopen the previously denied service-connection claim for a right knee disability has been received, the application to reopen is granted.

2.  Service connection for a right knee disability is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


